Citation Nr: 1208320	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to an effective date prior to March 15, 2007, for a grant of service connection for bilateral hearing loss, to include consideration of whether there was clear and unmistakable error (CUE) in a November 1945 rating decision. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from June 1942 to October 1945.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

These claims are advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

During the course of this appeal, the Veteran indicated that he wanted hearings before a Decision Review Officer at the RO and the Board in Washington D.C.  The RO and the Board acknowledged these hearing requests and informed the Veteran of the dates of the scheduled hearings by letters dated June 2011, August 2011 and November 2011.  On the scheduled date of the hearing before the Decision Review Officer at the RO, however, the Veteran telephoned the RO and asked that the hearing be cancelled.  Prior to the scheduled date of the hearing before the Board in Washington D.C., in a written statement dated December 2011 and by telephone in January 2012, the Veteran indicated that he no longer wanted the hearing.  The Board thus considers the Veteran's hearing requests withdrawn.

By written statement received in June 2010, the Veteran initiated an appeal of the RO's June 2010 rating decision granting him service connection for posttraumatic stress disorder (PTSD), effective from January 14, 2010.  After the RO responded by issuing a statement of the case in December 2010, however, the Veteran did not perfect his appeal on the claim by filing a VA Form 9 (Appeal to Board of Veterans Appeals) or any other document that may be construed as a substantive appeal.  The claim for an effective date prior to January 14, 2010, for the grant of service connection for PTSD is therefore not now before the Board for appellate review.

Earlier in the course of this appeal, the Veteran perfected an appeal on a claim characterized as "whether an overpayment of compensation benefits based on removal of additional benefits for the veteran's spouse Mary, effective December 1, 2003 was properly created, and whether the effective date of March 1, 2008 for additional benefits for the spouse Lois was proper."  In September 2008, the Committee On Waivers And Compromises granted the Veteran waiver of the debt from which the overpayment resulted.  Thereafter, in a written statement received in January 2010, the Veteran indicated that, given this grant, he wished to close his appeal on the previously noted claim.  Accordingly, this claim too is not now before the Board for appellate review.

The Board REMANDS this case to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Prior to adjudicating the claims on appeal, additional development is needed.  See 38 C.F.R. § 19.9 (2011).

First, the RO has certified for appeal two claims, including entitlement to an effective date prior to March 15, 2007 for a grant of service connection for bilateral hearing loss.  In support of this claim, in a Written Brief Presentation dated January 2012, the Veteran's representative newly asserts that a November 1945 rating decision, in which the RO denied the Veteran service connection for hearing loss, involved CUE.  More specifically, the representative alleges that the November 1945 decision was not based on the facts that were then known, including that a whisper test, alone, was inadequate for rating purposes.  In light of this new assertion, the Board has recharacterized this claim to include consideration of whether an earlier effective date may be assigned the grant of service connection for hearing loss based on CUE.  A remand is necessary, however, as the RO has not initially considered the earlier effective date claim on the basis of CUE.  

Second, the RO has also certified for appeal a claim of entitlement to a higher initial evaluation for bilateral hearing loss.  However, the record raises the question of whether this appeal is properly perfected for appellate review.  By rating decision dated September 2009, the RO granted the Veteran service connection for bilateral hearing loss and assigned that disability an initial evaluation of 40 percent.  Thereafter, the RO construed a written statement received from the Veteran in August 2010 as a notice of disagreement with the evaluation assigned.  The RO then issued a statement of the case in response, in May 2011, which listed two claims on appeal, including the previously noted earlier effective date claim and the claim for a higher initial evaluation for bilateral hearing loss.  In May 2011, the Veteran submitted a VA Form 9 (Appeal to Board of Veterans' Appeals), which specifically indicated that he was only perfecting his appeal on the earlier effective date claim.  Despite this submission, the RO certified for appeal both claims and the Veteran's representative, in a VA Form 646 (Statement Of Accredited Representative In Appealed Case) dated October 2011 and a Written Brief Presentation dated January 2012, listed both claims as issues on appeal.  

Given these facts, on remand, the Veteran's clarification must be obtained.  If, as the representative appears to believe, it is the Veteran's intention to pursue the claim for a higher initial evaluation for bilateral hearing loss, additional action will be necessary to protect the Veteran's due process of law.  At that point, the RO must make a formal determination as to whether the Veteran filed a timely and adequate appeal on the claim, and if it is adverse, the Veteran can then decide whether to appeal the RO's determination in this regard.  

This claim is remanded to the RO for the following development: 

1.  Contact the Veteran and clarify in writing whether he wishes to pursue a claim of entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.   

2.  If the Veteran intends to pursue such a claim, make a formal written determination regarding whether the Veteran filed a timely and adequate appeal on the claim of entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss.  Notify the Veteran and his representative of any unfavorable determination and provide them an opportunity to respond, including by perfecting an appeal of the determination.  

3.  Adjudicate the Veteran's claim for an effective date prior to March 15, 2007, for a grant of service connection for bilateral hearing loss based on CUE in a November 1945 rating decision.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case that includes the law and regulations pertinent to CUE claims.  Return the case to the Board for further appellate review if otherwise in order.

The Board intimates no opinion as to the outcome in this case, but reminds the Veteran that he has a right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  Expedited handling is especially requested in this case as the Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



